               Case 7:18-cv-00170-EKD-RSB Document 107 Filed 07/01/20 Page 1 of 3 Pageid#: 668




                                              IN THE UNITED STATES DISTRICT COURT
                                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                                       ROANOKE DIVISION

                      JOHN DOE,                                  )
                                                                 )
                           Plaintiff,                            )
                                                                 )
                      v.                                         )          Case No. 7:18cv170
                                                                 )
                      VIRGINIA POLYTECHNIC INSTITUTE             )
                      AND STATE UNIVERSITY, et al.,              )
                                                                 )
                           Defendants.                           )

                                  JOINT MOTION TO EXTEND STAY OF PROCEEDINGS AND DEADLINES

                               On April 27, 2020, the Court stayed all pending deadlines contained in the

                      Amended Pre-Trial Order until June 1, 2020 while the parties engaged in settlement

                      discussions. On June 9, 2020, the Court extended the stay until July 1, 2020 while the

                      parties continued settlement discussions. Those settlement discussions are ongoing, and

                      the parties jointly request that the Court extend that stay until August 1, 2020.



                                                                 Respectfully submitted,



                         /s/ Jesse R. Binnall                   /s/ Nathan H. Schnetzler
                      Jesse R. Binnall, VSB No. 79292           Katherine C. Londos (VSB No: 36848)
                      HARVEY & BINNALL, PLLC                    Nathan H. Schnetzler (VSB No: 86437)
                      717 King Street, Suite 300                FRITH ANDERSON + PEAKE, P.C.
                      Alexandria, VA 22314                      29 Franklin Road, SW
                      Tel: (703) 888-1943                       P.O. Box 1240
ATTORNEYS AT LAW      Fax: (703) 888-1930                       Roanoke, Virginia 24006-1240
                      jbinnall@harveybinnall.com                Phone: 540/772-4600
  Roanoke, Virginia



                                                                Fax: 540/772-9167
                                                                klondos@faplawfirm.com
                                                                nschnetzler@faplawfirm.com

                      Andrew T. Miltenberg                      Kay K. Heidbreder, VSB No. 22288
                                                                  -1-
                      629.0330\
                      4828-4793-0561 .v1
               Case 7:18-cv-00170-EKD-RSB Document 107 Filed 07/01/20 Page 2 of 3 Pageid#: 669




                      Tara Davis                         University Legal Counsel and
                      Nesenoff & Miltenberg LLP          Special Assistant Attorney General
                      363 Seventh Avenue, 5th Floor      M. Hudson McClanahan (VSB No. 46363)
                      New York, NY 10001-3904            Stephen Capaldo (VSB No. 74045)
                      Telephone: (212) 736-4500          Kristina J. Hartman (VSB No. 92279)
                      Facsimile: (212) 736-2260          Associate University Legal Counsel and Special
                      Email: amiltenberg@nmllplaw.com    Assistant Attorney General
                      tdavis@nmllplaw.com                Virginia Polytechnic Institute & State University
                      Pro hac vice                       236 Burruss Hall
                      Counsel for Plaintiff Joseph Doe   Blacksburg, VA 24061
                                                         (540) 231-6293
                                                         (540) 231-6474 facsimile
                                                         heidbred@vt.edu
                                                         hud3@vt.edu
                                                         scapaldo@vt.edu
                                                         kjhartman06@vt.edu
                                                         Counsel for Defendants




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                          -2-
                      629.0330\
                      4828-4793-0561 .v1
               Case 7:18-cv-00170-EKD-RSB Document 107 Filed 07/01/20 Page 3 of 3 Pageid#: 670




                                                       CERTIFICATE OF SERVICE

                               I hereby certify that on July 1, 2020 I electronically filed the foregoing with the

                      Clerk of the Court using the CM/ECF system, which will automatically send notification of

                      such filing to all counsel of record.


                                                                         /s/ Nathan H. Schnetzler




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                                   -3-
                      629.0330\
                      4828-4793-0561 .v1
